Order entered November 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01080-CV

                                  BRETT SHIPP, Appellant

                                               V.

                        DR. RICHARD MALOUF, ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06268-C

                                           ORDER
       Before the Court is appellant’s November 8, 2013 unopposed motion for leave to retain

or amend his brief. We treat appellant’s motion as a motion to extend the word limit of his brief.

We GRANT appellant’s motion.         Appellant’s brief was properly filed with this Court on

September 18, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE